Title: From Alexander Hamilton to Timothy Pickering, 4 April 1799
From: Hamilton, Alexander
To: Pickering, Timothy


New York April 4. 1799
Sir

I observe by the Boston papers, that some dispatches have been lately found on board a vessel from this port which was carried into Gibralter. The late consul here, Mr. Rosier, has just been with me and suggested that the dispatches are probably from him and allude (but without naming me) to some conversations with me relating to his being received as Consul General some time last Winter. Being so much engaged as not to have been able conveniently to call upon you, I mentioned the subject while in Philadelphia to Mr Wolcott, and was informed by him that Mr Rosier could not then be received. In the interviews respecting this object some general conversation took place about the state of things between the two Countries. Mr Rosier will write to you offering the means of deciphering his dispatches, which he assures me with every appearance of candour will be found to contain nothing unfriendly to this Country. It is his wish in the meantime that no idea may circulate of his being a Conspirator.
With great regard Dr Sir   Your obed servt.
A Hamilton
Timothy Pickering Esqr.
